PECK; O. J.
The notes, the subject-matter of the compromise, made the 28th day of February, in the year 1867, were valid notes, and sustained by a legal consideration. They were notes given on the sale of slaves made by the plaintiff to the defendant, John N. Davis, in this State, in the year 1863.
The decision in the case of McElvain v. Mudd, Adm’r, at this term, is decisive of this question. It holds that notes made in consideration of slaves, sold in good faith, between the 1st day of January, 1863, the date of the president’s proclamation, commonly known as the emancipation proclamation, and the suppression of the late rebellion, are valid, and supported by a sufficient consideration.
It is not denied that the said compromise was made in good faith by both parties, and was made at the instance of the defendant, said John N. Davis.
The adoption of the ordinance No. 38 of 1867, alter the date of the said compromise, even if free from any constitutional objection, in no way affected the said compromise, but the fact that the third section was unconstitutional and void, and has been so decided, leaves the validity of said *284compromise free from any doubts, whatever doubts may have existed on the subject before that decision was made.
The learned judge seems to have supposed, that to uphold the said compromise, would be to give the proviso to the said third section a retrospective operation, and for that reason he held the said compromise to be invalid. It does not appear to have occurred to him, that the purpose of the said ordinance, almost exclusively, was to operate retrospectively — to operate on things past, and not on things future; that it was to affect sales of slaves made, and notes given, before its passage. This mistake lead him to charge the jury, that the said proviso did not apply to compromises and settlements before the adoption of said ordinance; and, therefore, he charged the jury, that if they believed the evidence, they must find for the defendants. That charge is, manifestly, erroneous, and for this error, the judgment is reversed, and the cause is remanded for another trial.